OPINION ON PETITION TO REHEAR.
The appellant has filed a petition to rehear and assigns as error the action of the court in declining to consider certain exhibits to the testimony of E. T. Scott for the reason that they were not preserved as evidence by a formal bill of exceptions nor by the method provided by the statute codified in Shannon’s Code, Section 4836A1 and 2. The absence of this evidence makes a break in the appellant’s title and it fails to connect and show a perfect title. The petitioner prefaces its remarks with a complaint that the court, of its own motion, struck this evidence. The matter was called to the .attention of the court when the appellant objected to the evidence insisted upon by the appellee. It was insisted that her evidence was not preserved in the manner provided by statute. The court was of the opinion that this contention was well founded. This evidence pertained to the possession of the land in question. For this reason the court hesitated to reject the appellee’s testimony and decide the case upon the appellant’s testimony when it was found to be in the same state. Such a procedure may have' brought about an injustice and the appellant thereby profited by its failure to preserve the evidence heard in the case below. For this reason, the court did, of its own motion, examine the testimony of the appellant to see if it was before the court. Appellant’s position is stated as follows:
“Appellants respectfully insists that this was error, and further insists that under the present statutes of Tennessee it is not necessary to preserve such evidence thus excluded either by formal bill of exceptions or by having the same otherwise identified than was done in the final decree of this case.”
The final decree reads:
*504“In preparing the transcript for the appeal herein granted, the clerk will copy therein all evidence and all exhibits to which exceptions were made and sustained on the trial, in order that the same may be preserved as a part of the record, and the appellate court thus be allowed to consider the admissibility of this excluded evidence. ’ ’
If the appellant’s position is right and this formal method prevails and was not changed by the Acts of 1905, then it is difficult to see the usefulness of the Acts of 1905.
However, we have reconsidered our former holding, re-read the authorities, and concur in our original opinion. "We think the authorities support the following propositions of law:
Evidence excluded by a court of original jurisdiction can be preserved only in one of three ways: 1. By a bill of exceptions. 2. By spreading the excluded paper, or setting out the excluded testimony, together with the exceptions and rulings of the trial court upon the minutes of the court. (Reference to a document, in an entry signed by the trial court, is not sufficient.) 3. By complying with Chapter 49, Acts of 1905, Shannon’s Code, Section 4836A1 and 2. Wynne v. Edwards, 7 Humphrey, 419; Jones v. Stockton, 74 Tenn. (6 Lee), 134; Nance v. Chesney, 101 Tenn., 469, 147 S. W., 690; Railway & Light Co. v. Martin, 117 Tenn., 704, 99 S. W., 367.
The case of Casualty Company v. Parson, 132 Tenn., 217, 177 S. W., 937, does not overrule or modify the aforementioned authorities. In the Casualty Company case, the question was one of identification and not one of authentication. The decree recited a certain deposition had been read. This deposition, together with its exhibits, were incorporated -in the bill of exceptions and, of course, the bill of exception authenticated the exhibits. The evidence was preserved by a bill of exceptions but the parties were attempting to strike it out of the bill because the clerk identified it as a part of the deposition without” the signature of the trial judge thereon. The court held that the officer who took the deposition identified it by his certificate and signature on the designated exhibit. The parties were trying to strike out evidence that was preserved by the bill of exceptions. This case presents a different question entirely.
The motion to rehear is denied.
Snodgrass and Thompson, JJ., concur.